10/14/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 20-0471



                                 No. DA 20-0471


STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

STEVEN LEE STRIKE, Sr.,

             Defendant and Appellant.


                                       ORDER

      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time to

and including November 23, 2022, within which to prepare, file, and serve the

State’s response brief.




CH                                                                    Electronically signed by:
                                                                            Mike McGrath
                                                               Chief Justice, Montana Supreme Court
                                                                          October 14 2022